Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered December 29, 1987, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for re*487view the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
We agree with the hearing court that the evidence adduced at the hearing established that the defendant’s wife consented to the search of his home which uncovered the evidence the defendant sought to suppress. The police came to the defendant’s house at his wife’s request, after the wife, who was pregnant, went to a police station complaining that her husband had just assaulted her, threatened her with a gun and prevented her from removing their child from the home. An objective evaluation of all the circumstances indicated that the defendant’s wife had apparent authority to consent to the search, and that the police properly relied on that apparent authority (see, People v Adams, 53 NY2d 1, 8-10, cert denied 454 US 854; People v Thomas, 141 AD2d 781; People v Schof, 136 AD2d 578). Kunzeman, J. P., Rubin, Spatt and Balletta, JJ., concur.